          Case 2:13-cv-01963-NVW Document 36 Filed 11/05/18 Page 1 of 1



 1
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Christopher Davis, et al.,                       No. CV 13-01963-PHX-NVW
10                        Plaintiffs,                 ORDER
11   v.
12   Wells Fargo Advisors LLC, et al.,
13                         Defendant,
                          .
14
              Having considered the Notice of Settlement and Stipulation to Extend Time for
15
     Filing and Service of Notice of Motion to Vacate, Modify or Correct Arbitration Decision
16
     of Plaintiffs Christopher and Lori Davis and Defendants Wells Fargo Advisors, LLC, and
17
     Wells Fargo Bank, N.A., (Doc. 35), and good cause appearing,
18
              IT IS HEREBY ORDERED granting the Stipulation (Doc. 35) and continuing the
19
     deadline for filing and service of any motion to vacate, modify or correct the arbitration
20
     decision in this matter through and including November 9, 2018.
21
              Dated this 5th day of November, 2018.
22
23
24
25
26
27
28
